Land, J.
This is an action sounding in damages, for an alleged trespass to a tract of land, which is claimed by both plaintiff and defendant. *
The only question for decision is, whether a judgment rendered in “ an action of boundary" forms res adjudícala, as to the title of the land, between the parties to the suit.
Article 825 of the Civil Code providfes, that the action of boundary may be instituted, not only by the owner, but by any person who possesses as owner, and his neighbor cannot require proof of his right of property.
It seems to be clear that where the defendant is precluded from requiring proof of title, and the question of title therefore excluded, that a judgment in an action of boundary cannot form res adjudicata as to the right of property.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs in both courts.